          Case 1:16-cr-00656-GHW Document 736 Filed 05/05/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/5/2020
 ROBERT GIST,
                                   Movant,                            19-cv-5095-GHW

                       -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                                 ORDER
                                   Respondent.

GREGORY H. WOODS, United States District Judge:

         The Court has received the parties’ joint status letter. As requested, the hearing and reply

date remain adjourned sine die. The parties are directed to file a joint status update letter no later

than June 1, 2020.

SO ORDERED.

Dated:     May 5, 2020


                                                                   GREGORY H. WOODS
                                                                  United States District Judge
